Citation Nr: 1820336	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-42 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for obstructive sleep apnea, including as secondary to COPD.


REPRESENTATION

The Veteran represented by:               Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel



INTRODUCTION


The Veteran served on active duty from December 1951 to April 1952 and from August 1954 to October 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing before a Decision Review Officer was held in October 2014.  In December 2015, the Veteran filed an appeal to the Board requesting a hearing before the Board in Washington D. C.  Subsequently, the RO scheduled a second local hearing before a Decision Review Officer (DRO).  The second DRO hearing was held in April 2016.  The Veteran and his representative attended the hearing and provided testimony without objection.  In December 2016 the Veteran filed a request for expedited consideration of his claim due to failing health and advanced age.  In March 2018 the Veteran's representative submitted an informal hearing presentation without further request for a hearing.   These factors weigh in favor of adjudicating the Veteran's claims without the additional delay of scheduling a hearing before the Board.  Transcripts of the DRO hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by active service. 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  To rebut the presumption of soundness under 38 U.S.C. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.  When the presumption of soundness is not rebutted, the claim must be treated as a direct service connection claim.  

The majority of the Veteran's service treatment records are presumed to have been destroyed in a fire at the National Personnel Records Center in 1973.  The documents which are available are damaged.  Where an entrance examination is lost or missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The Veteran submitted the clinical evaluation page of his November 1951 service entrance examination.  No lung or chest issues are noted.  A stamped notation on the form indicates serology and a chest x-ray were not completed at the recruiting station, yet he was accepted into service and entered onto active duty in December 1951.  Also of record is the clinical evaluation page from his separation examination of March 1952 which notes a lung or chest condition.  Available records show the Veteran was admitted to the hospital after a routine chest x-ray in February 1952.  A March 1952 Disposition Board found the Veteran had "[i]nfiltration, pulmonary, cause undetermined" and recommended medical discharge due to "disease of lungs."  While the cause of the infiltration was undetermined, the Disposition Board noted, without explanation, the condition "existed prior to entry on active duty and has not been aggravated by service."  The accompanying Clinical Abstract reflects, after more than two months of active duty, the Veteran had a positive skin test for tuberculosis and an x-ray revealing pulmonary infiltration.  

No lung disease or disability is noted on the limited portion of the Veteran's entrance examination that is available, therefore he is presumed sound on his entry into service.  No clear and unmistakable evidence is of record showing the Veteran's lung disability preexisted service and was not aggravated during service.  The Board finds the March 1952 Disposition Board's finding of a pre-existing condition without any supporting rationale or documentation to be insufficient to meet the onerous burden of proof of showing by clear and unmistakable evidence that the Veteran's pulmonary disability pre-existed service.  Accordingly, the salient questions in this case are whether the Veteran's current COPD is directly related to his military service and whether his sleep apnea is directly related to service or secondarily related to his COPD.  

In testimony before the DRO in October 2014, the Veteran stated he experienced shortness of breath in service but did not complain about his condition.  The Veteran's son, C. M., testified and recalled the Veteran snored and was short of breath during his childhood.  In addition the Veteran described his smoking history as lasting less than 20 years and being limited to smoking less than one pack of cigarettes each week.

An April 2014 VA examiner reviewed the Veteran's file and stated the Veteran had a lung condition which pre-existed his service.  Further, the examiner stated the Veteran did not have any symptoms during service.  As the Veteran was presumed sound upon entry into service and as the Veteran has credibly contended he had shortness of breath in service, this medical opinion is inadequate as it is based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Additional VA examinations were provided in November 2016.  The examiner found the Veteran suffers from COPD and referenced his history of shortness of breath.  She found no documentation of preexisting pulmonary infiltration prior to service.  However, she opined the COPD was more likely due to a 20 year smoking history because smoking is the leading risk factor for COPD.  The examiner did not discuss the Veteran's symptoms of shortness of breath which predated his 20 year smoking history.  She did not address the Veteran's statements that his smoking history lasted less than 20 years and was limited to less than one pack of cigarettes per week.  Additionally, the opinion found no relationship between the pulmonary issue noted in service and COPD, but it did not offer any reasoning or explanation for this finding.  As such the opinion does not fully address the issues and is inadequate to evaluate the Veteran's claim.  See Stefl, supra.

As to sleep apnea, the November 2016 examiner opined the condition was not caused by COPD.  She reasoned that sleep apnea is a condition of the upper airways and COPD exists in the lungs.  However, the examiner failed to address whether the sleep apnea was directly related to service.  She did not consider or discuss the Veteran's reported history of snoring.  Further, no opinion was offered as to whether sleep apnea was aggravated by COPD.  As such the examination is inadequate to fully evaluate the Veteran's claim for direct and secondary service connection.  Id.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine if the Veteran's COPD and sleep apnea are related to his military service.  The examiner must be instructed that because no lung disability was clinically noted on the Veteran's military entrance examination, the Veteran is presumed sound at entrance into the military as to his lungs and the examiner must disregard any evidence suggesting the Veteran had any preexisting lung disability prior to military service.

The examiner is to provide the following opinions:

(i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD and sleep apnea were caused by or initially manifested in service, to include the pulmonary condition noted in the Veteran's service treatment records.

In responding to the question related to COPD, the examiner must address the Veteran's contentions of symptoms of shortness of breath in service which predated his smoking history and the Veteran's contention that his smoking history lasted less than 20 years and was limited to less than one pack of cigarettes per week.  

If the examiner finds that the Veteran's current COPD is not related to the pulmonary condition noted in the Veteran's service treatment records, the examiner must explain why he or she determined it was less likely than not that the current COPD is related to the pulmonary condition noted in the Veteran's service treatment records.

(ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused by or aggravated by his COPD.

Facts and medical principles relied on to arrive at an opinion should be set forth. 

2.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





